Citation Nr: 1741295	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Service connection for a left knee disability to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016 this matter was remanded for a videoconference hearing before the Board.  [In October 2016 the RO notified the Veteran that his claim of service connection for a left knee disability had been discontinued.  This notice was sent in error, as the claim has not been withdrawn on the record.  See 38 C.F.R. § 20.204.]  In December 2016 a videoconference hearing was held before the undersigned; a transcript is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's theory of entitlement is primarily one of secondary service connection.  It is not in dispute that he has a service-connected right knee disability, or that he has a left knee disability.  It is also not in dispute that in May 2006 he sustained a left knee workplace injury (which required surgery).  Through testimony, he has alleged that his right knee disability contributed to cause his workplace injury and impacted on his recovery from the workplace left knee injury.  The record currently includes the Veteran's application for Workers' Compensation and some treatment records related to the workplace injury.  However, it does not include complete Workers Compensation records or an adequate medical opinion regarding whether his right knee disability was a causative factor for the workplace injury and whether the right knee disability has aggravated the left knee disability.  Accordingly, development for adequate medical opinions in this matter is necessary.  

The case is REMANDED for the following:
1.  The AOJ should ask the Veteran to submit authorizations for VA to secure all records pertaining to his May 2006 workplace injury and Workers' compensation claim.  The records secured should specifically include the determination on such claim and all medical records considered in connection with those determination.  If the records received are incomplete, there must be follow-up until complete records are received.  If the Veteran declines to provide the necessary authorization, the claim should be further processed under 38 C.F.R. § 3.158(a).

2.  When the development sought above is completed, the AOJ should arrange for the record to be forwarded to an orthopedist for review and a medical advisory opinion regarding the likely etiology of the Veteran's left knee disability.  [If further examination of the Veteran is deemed necessary for the opinions sought, such should be arranged.]  Based on review of the record (and examination of the Veteran, if such was deemed necessary), the consulting provider should respond to the following:

(a)  Please identify (by diagnosis) each chronic left knee disability entity or shown by the record during the pendency or the instant claim (or found on examination, if one is conducted).

(b)  Please identify the likely etiology for each left knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability?  The rationale must include discussion as to whether the Veteran's right knee disability caused or contributed to cause his May 2006 workplace injury, and whether or not the right knee disability impacted on (impeded) the Veteran's recovery from the workplace injury or otherwise aggravated the left knee disability.

The examiner must include rationale for all opinions.

3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

